IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00268-CV

LEONARD MCGOWAN,
                                                            Appellant
v.

RICKY AND WENDY HEGEFELD,
                                                            Appellee



                           From the 82nd District Court
                               Falls County, Texas
                             Trial Court No. CV38831


                                       ORDER


        This appeal was referred to mediation by order of this Court on January 28, 2016.

Mediation was to take place within 30 days from the date the Court was notified of the

parties’ agreement on a mediator. We were notified that the parties agreed on a mediator

on February 10, 2016 and were informed that mediation was scheduled for March 11,

2016. We have now been informed that mediation has been rescheduled for April 22,

2016.
      Accordingly, the time to conduct mediation is extended until April 29, 2016.




                                           PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed April 14, 2016




McGowan v. Hegefeld                                                                  Page 2